DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
IDS. Applicant’s arguments with respect to the IDS concerning the Yasukawa reference, Item #6 under Non-Patent Literature (NPL) Documents, have been fully considered and are persuasive.  The objection to the IDS with respect to the Yasukawa reference is withdrawn.
No argument has been presented, however, with respect to the Moore NPL reference cited in the specification [0053].  This objection is maintained.
Drawings. The objections to the drawings are withdrawn based on amendment to claims. 
Specification. The objections to the specification are withdrawn based on amendment to the claims.
Claim objections. Applicant’s arguments with respect to “the estimates” are persuasive.  This objection is withdrawn.  The remaining objections are withdrawn based on amendment to the claims.
35 USC 112(f).  The claim interpretation under 35 USC 112(f) of claims 1-3 is withdrawn based on claim amendment.  Interpretation of claims 5, 7, 9, 11 under 35 USC 112(f), “step for” is maintained.
35 USC 112(a) and (b).  The rejection of claims 1-3, 5, 7, 9, and 11 under 35 USC 112(a) and 35 USC 112(b) based on claim interpretation under 35 USC 112(f) is 

35 USC 101.  Applicant’s arguments with respect to the rejection of claims1-3, 5, 7, 9, and 11 have been fully considered but they are not persuasive.
Applicant asserts that the claims define a technical solution to a problem that is necessarily rooted in computer technology in a manner similar to Bascom, and provide an improvement to the functioning of computers in a manner similar to Enfish, Core Wireless (Remarks p. 10 bottom – 13 middle).
Examiner respectfully disagrees.  The claimed invention is unlike Bascom, which recited a number of conventional additional elements when considered in combination amounted to significantly more than the abstract idea.  The claimed invention contains no similar combination.  The claimed invention merely “applies” the abstract idea in a generic processor “an apparatus comprising a hardware processor”, not in a combination of additional elements that is unconventional as a combination.  Any combination present is in the abstract idea, the mathematical and mental steps.  Furthermore the claim is rooted in the mathematics and mental steps not in computer technology; the hardware processor is merely a tool for executing the abstract idea. Similarly, the claims are unlike Enfish and Core Wireless in which sufficient structure was claimed in cooperation with the abstract idea beyond the mere generic application in a hardware processor.


when the hardware processor selects two or more of the candidate explanatory variables, 
the hardware processor acquires predetermined narrow-down conditions used to narrow down the selected candidate explanatory variables, and 
the hardware processor narrows down the selected candidate explanatory variables based on the narrow-down conditions and deletes unselected ones of the candidate explanatory variables. (Remarks, p. 13 middle – 16).
Examiner respectfully disagrees. Contrary to Applicant’s assertion, the claims do merely generally link the mathematical concepts and the mental processes to the additional element, the hardware processor, or in the instance of the acquiring of predetermined narrow-down conditions used to narrow down the selected candidate explanatory variables amount to insignificant extra solution activity of mere data gathering. See MPEP 2106.05(g)(3) and see rejection below.  Beyond the hardware processor, the steps recited above are considered the abstract idea, resulting in merely doing some mental steps and math in a hardware processor.  Any improvement that may result flows from the abstract idea, and not from a technical improvement in the hardware processor itself.

Applicant further asserts under Alice Step 2B that Examiner has not provided evidence that the following techniques in addition to the above recited claim elements were well-known and conventional in the art and that the “acquiring” and ‘calculating” steps recite an improvement of a computerized procedure:
acquiring a constraint that defines a set of possible values for each coefficient, the set of possible values for at least one of the coefficients including zero as an isolated point and also including an element other than zero; 
calculating an estimate of the respective coefficients and an estimate of the constant under the constraint, using a plurality of data inclusive of realizations of the respective candidate explanatory variables and realizations of the response variable; and 
selecting, as the desired explanatory variables for explaining and predicting the phenomenon, the candidate explanatory variables corresponding to each coefficient of which the estimate is calculated to be non-zero (Remarks p. 17-19)
	Examiner respectfully disagrees.  Examiner has not asserted that the claimed invention contains additional elements that are well understood, routine, or conventional.  For this reason evidence, not being necessitated, has not been provided.  Examiner has asserted that the additional elements, merely generally link the additional element, the hardware processor, to the abstract idea.  Furthermore as stated above, 

Applicant further asserts that new claims 13 and 14 reciting “generating a graphical representation showing, at least, the estimate of the coefficient of each candidate explanatory variable selected as the desired explanatory variables” make it easy to understand graphical representation (Remarks p. 19-20).
Examiner respectfully disagrees.  The additional element of generating a graphical representation of results of the mathematical calculations is merely an insignificant extra solution activity.  Furthermore, display results of a calculation is well understood, routine and conventional activity.  See applicants own specification, which provides no details as to how the graphical representation would be generated to display on the computer display (Fig 2, [0029], [0031], [0155]).  The disclosure merely states that the display exists with no implementation details as to how elements of table 1 might be implemented in a graphical representation on the display.  In a determination as to whether suitable written description exists to support this limitation, Examiner has accepts, consistent with the disclosure, that this generating a graphical representation showing the results is known to one of ordinary skill in the art. See MPEP 2161.01.I.  Furthermore, the innovative concept remains in the abstract idea, and not in the generating a graphical representation.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Non patent literature reference in the specification [0053], T.J. Moore, et al., Maximum-Likelihood estimation and scoring under parametric constraints, Army Research Lab, Adelphi, Md Tech. Tep. ARL-TR-3805, 2006 is not listed in the IDS and has not been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1 and 2, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
Alice framework Step 2A prong 1, claims 1 and 2 recite Mathematical Concepts.  Claim 1 and 2 recite mathematical relationships, mathematical calculations, and mental processes for selecting desired explanatory variables in a statistical model by using a variable selecting model that expresses linear predictor(s) as a sum of a constant and a linear combination of candidate explanatory variables and their corresponding coefficients. The mental processes include acquiring a constraint that defines a set of possible values for each of the coefficients that includes zero and an element other than zero, selecting two or more candidate explanatory variables, and narrow down the selected candidate explanatory variables based on the  narrow-down conditions and delete unselected ones of the candidate explanatory variables..  The mathematical calculations include calculating an estimate of coefficients and the constant under the acquired constraint.  Furthermore, the specification characterizes these mathematical calculations as the estimate is performed by finding a maximum of a likelihood function using a mathematical algorithm such as a coordinate descent, steepest descent, an ordered logit model or equivalent mathematical algorithms [0048-0052, 0086-0097].  The mathematical relationships include the selecting of the candidate explanatory variables corresponding to each of the coefficients of which the estimate is calculated to be non-zero.  The specification [0086-0097] describes this steps as determining whether a coefficient values estimated by the estimation unit is zero or nonzero, and 2, selecting candidate explanatory variables corresponding to the non-zero coefficient as the desired explanatory variables.  For these reasons claims 1 and 2 recite mathematical concepts.
Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: an apparatus comprising a hardware processor configured to perform the steps described above, and acquiring predetermined narrow-down conditions used to narrow down the selected candidate explanatory variables.  The acquiring of narrow-down conditions as described in the specification is acquired from a storage device ([0079]).  This is an insignificant extra solution activity, mere data gathering. See MPEP 2106.05(g)(3). And the configuration by the hardware processor to perform the steps merely recites implement some math and mental processes in a hardware processor, i.e. “apply it” in a computer in a manner that generally links the abstract idea to the computer.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The step of acquiring predetermined narrow-down conditions is well understood routine and conventional activity, mere data gathering. Furthermore, as discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the abstract idea. The innovative concept is in the mathematical concepts and mental concepts.  As claimed, no technological innovation is apparent in technology, i.e., in whatever structures or functions in combination that implement the abstract idea.  

Claims 3 is rejected for at least the reasons cited with respect to claim 1.  Claim 3 merely further mathematically limit elements of claim 1.  Claim 3 merely further limits 

Claims 5 and 7 are directed to a method that would be practiced by the apparatus of claims 1 and 3 respectively.  All steps recited in the method of claims 5 and 7 are performed by the apparatus of claims 1 and 3 respectively.  The claim 1 and 3 analysis applies equally to claims 5 and 7 respectively. 

Claims 9, and 11 are directed to a program that would be executed on the apparatus of claims 1 and 3 respectively.  All steps recited in program causing a hardware processor to execute the steps of claims 9, and 11 are performed by the apparatus of claims 1 and 3 respectively.  The claim 1, and 3 analysis applies equally to claims 9 and 11 respectively. 

Regarding claims 13 and 14, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, claims 1 and 2 recite Mathematical Concepts.  Claim 13 and 14 recite mathematical relationships, mathematical calculations, and mental processes for selecting desired explanatory variables in a statistical model by using a variable selecting model that expresses linear predictor(s) as a sum of a constant and a linear combination of candidate explanatory variables and 
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: an apparatus comprising a hardware processor to perform the steps described above.  The result is that the claims merely recite implement some math and mental processes in a computer program, i.e. “apply it” in a computer in a manner that generally links the abstract idea to the computer.  The claims further recite the additional element: generating a graphical representation showing, at least, the estimate of the coefficient of each candidate explanatory variable selected as the desired explanatory variables.  The additional element of generating a graphical 
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the abstract idea.  Furthermore display results of a calculation is well understood, routine and conventional activity.  See applicants own specification, which provides no details as to how the graphical representation would be generated to display on the computer display (Fig 2, [0029], [0031], [0155]).  The disclosure merely states that the display exists with no implementation details as to how elements of table 1 might be implemented in a graphical representation on the display.  In a determination as to whether suitable written description exists to support this limitation, Examiner has accepts, consistent with the disclosure, that this generating a graphical representation showing the results is known to one of ordinary skill in the art. See MPEP 2161.01.I.  Furthermore, the innovative concept remains in the abstract idea, and not in the generating a graphical representation.
  The innovative concept is in the mathematical concepts and mental concepts.  As claimed, no technological innovation is apparent in technology, i.e., in whatever structures or functions in combination that implement the abstract idea.  For these reasons, claims 13 and 14 do not amount to significantly more than the abstract idea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182